DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated May 19, 2021 has been entered and made of record.  In view of the Applicant’s amendments of the abstract, the objection to the specification is expressly withdrawn.

Response to Arguments
Applicant's arguments dated May 19, 2021 have been fully considered, but some of them are not persuasive.  
Claim 1 has been amended to further recite the limitations “wherein the first degradation information represents an accumulated driving voltage for the first edge region, and the second degradation information represents an accumulated driving voltage for the second edge region”.  
Applicant argues (Remarks, p. 13)
However, these methods are based only on the edge information of the display area being displayed, and none of these methods involve generating gradation data for the intermediate display region based on tow quantities: the edge information and degradation information, where the degradation information represents an accumulated driving voltage for the edge region.

Examiner respectfully disagrees.  An teaches the concept that the first degradation information represents an accumulated driving voltage for the first edge region, and the second degradation information represents an accumulated driving voltage for the second edge region (An, FIGS. 15-16, [0113], “The first OPR OPR1 may be the ratio of the number of pixels that are activated in an on state in the first display region 110a to the total number of pixels PX included in the first display region 110a. The second OPR OPR2 may be the ratio of the number of pixels that are activated in an on state in the second display region 110b to the total number of pixels PX included in the second display region 110b. Corrected video data may be generated on the basis of the first OPR OPR1 and the second OPR OPR2 calculated as above (S120).  Then, the corrected video data is generated (S130)”; an accumulated driving voltage is calculated for respective “region 110a” and “110b” in a sense that the “total number of pixels PX” included in the respective region are measured to generate respective “driving voltage”).  
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “gradation data D1[J+1], D1[J+2], D1[J+3], D2[J+1], D2[J+2], D2[J+3], . . . .” taught by Lee to be stored and corrected with respect to previous and current frames, as taught by An, in order to provide an “organic light emitting display device, which can reduce power consumption more effectively by separately applying an automatic current limit to a first display region and a second display region that are divided through bending” (An, [0008]).
Accordingly, claim 1 is not allowable.
Claim 11 has not been amended, and Applicant argues (Remarks, p. 14)
An does not disclose first degradation information represents an accumulated driving voltage for the first edge region, or second degradation information represents an accumulated voltage for the second edge region.

Examiner respectfully disagrees.  An teaches the feature at issue as explained above, thus claim 11 is not allowable.  Please see above for the detailed analysis.
Claims 12-13 have been amended to “clarify their meaning” (Remarks, p. 12), and are allowable.  Please see the following allowable subject matter for detailed analysis.
Claim 16 has not been amended, and Applicant argues (Remarks, p. 15)
Ikeda does not disclose first degradation information represents an accumulated driving voltage for the first edge region, or second degradation information represents an accumulated voltage for the second edge region.

Examiner agrees only in part that Ikeda does not disclose the feature at issue.  However, An teaches the feature at issue as explained above, thus claim 16 is not allowable.  Please see above for the detailed analysis.
Claims 2-8 and 14-15 directly or indirectly depend from claim 1, and are not allowable at least for the same reason above.
Claims 9-10 remain allowable.
Claim 17 has been amended in the similar manner as in claim 1, and is not allowable for the same reason above.  
Claims 18-20 depend from claim 17, and are not allowable at least for the reason above.
Examiner maintains his decision, and provides succinct explanation as described above. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1-8, 11, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0342192 A1) in view of An et al. (US 2015/0255016 A1).
	As to claim 1, Lee teaches a display device (Lee, Abs., a “display device”), comprising: 
	a display panel (Lee, FIG. 12, [0109], “display panel 100”) that includes a first display region (Lee, FIG. 12, [0110], “1st display area AA1”), a second display region (Lee, FIG. 12, [0110], “2nd display area AA2”), and an 5intermediate display region (Lee, FIG. 12, [0114], the see FIG. 12) the first display region (Lee, FIG. 12, [0110], “1st display area AA1”) and the second display region (Lee, FIG. 12, [0110], “2nd display area AA2”); 
	a degradation information storage (Lee, FIGS. 12-14, [0118], e.g., “memory configured to store, hold, or delay the gradation values D1[J] … of the J-th vertical pixel column VLJ”) that stores first degradation information (Lee, FIGS. 12-14, [0118], e.g., “gradation values D1[J] … of the J-th vertical pixel column VLJ”) for a first edge (Lee, FIGS. 12-14, [0118], e.g., “the J-th vertical pixel column VLJ”) region within (Lee, see FIGS. 12-14) the first display region (Lee, FIG. 12, [0110], “1st display area AA1”) that is adjacent to (Lee, see FIGS. 12-14) the intermediate display region (Lee, FIG. 12, [0114], the region corresponding to the “gradation image”; [0119], “gradation area GRA”), and second degradation information (Lee, FIGS. 12-14, [0118], e.g., “gradation values D4[J] … of the J-th vertical pixel column VLJ”) for a second edge region (Lee, FIGS. 12-14, [0124], e.g., “a gradation image on a region (e.g., the gradation area GRA), adjacent to the first display area AA1, of the second display area AA2”) within the second display region (Lee, FIG. 12, [0110], “2nd display area AA2”) that is 10adjacent to (Lee, see FIGS. 12-14) the intermediate display region (Lee, FIG. 12, [0114], the region corresponding to the “gradation image”; [0119], “gradation area GRA”); 
	an edge information extractor (Lee, FIGS. 12-14, [0113], “image converter 114”) that extracts, in a first partial driving mode (Lee, FIGS. 12-14, [0120], Examiner interprets the mode in which “the gradation value corresponding to the region of the second display area AA2 other than the gradation area GRA may be maintained to a value (e.g., "0") corresponding to the minimum gradation (e.g., a black gradation”, i.e., the 2nd display area AA2 is off, as the 1st partial driving mode) in which the first display region (Lee, FIG. 12, [0110], “1st display area AA1”) is see, e.g., FIG. 12), first edge information for the first edge region from first partial image data (Lee, FIGS. 12-14, [0119], e.g., “until gradation data D1[J+n], D2[J+n], . . . of the J+n-th vertical pixel column VLJ+n in the gradation area GRA have a gradation value (e.g., "0" or "1") of a predetermined minimum gradation or less, the image converter 114 may generate the gradation data of the gradation area GRA”) for the first display region (Lee, FIG. 12, [0110], “1st display area AA1”), and that extracts, in a second partial driving mode in which the second display region is driven, second edge information for the second edge region 15from second partial image data (Lee, FIGS. 12-14, [0120], e.g., “the gradation value corresponding to the region of the second display area AA2 other than the gradation area GRA may be maintained to a value (e.g., "0") corresponding to the minimum gradation (e.g., a black gradation)”) for the second display region (Lee, FIG. 12, [0110], “2nd display area AA2”); and 
	a gradation image generator (Lee, FIGS. 12-14, [0085], “data driver 112”) that generates, in the first partial driving mode, first gradation data (Lee, FIGS. 12-14, [0085], “may supply, to the second display area AA2, a data signal DS corresponding to black gradation and/or a data signal DS corresponding to a gradation image”) for the intermediate display region (Lee, FIG. 12, [0114], the region corresponding to the “gradation image”; [0119], “gradation area GRA”) based on the first edge information and the second degradation information, and that generates, in the second partial driving mode, second gradation data for the intermediate display region based on the first degradation information and 20the second edge information (Lee, FIGS. 12-14, [0088], “a gradation image is displayed on at least a partial region of an area (e.g., the second display area AA2) of the overall display area DA other than a valid display area (e.g., the first display area AA1) set to display a valid image. For instance, the timing controller 113 may convert the image data DATA such that a gradation image that is gradually reduced in luminance in a direction away 
	Lee fails to explicitly teach “wherein the first degradation information represents an accumulated driving voltage for the first edge region, and the second degradation information represents an accumulated driving voltage for the second edge region”.
	However, An teaches the concept that the first degradation information represents an accumulated driving voltage for the first edge region, and the second degradation information represents an accumulated driving voltage for the second edge region (An, FIGS. 15-16, [0113], “The first OPR OPR1 may be the ratio of the number of pixels that are activated in an on state in the first display region 110a to the total number of pixels PX included in the first display region 110a. The second OPR OPR2 may be the ratio of the number of pixels that are activated in an on state in the second display region 110b to the total number of pixels PX included in the second display region 110b. Corrected video data may be generated on the basis of the first OPR OPR1 and the second OPR OPR2 calculated as above (S120).  Then, the corrected video data is generated (S130)”; an accumulated driving voltage is calculated for respective “region 110a” and “110b” in a sense that the “total number of pixels PX” included in the respective region are measured to generate respective “driving voltage”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “gradation data D1[J+1], D1[J+2], D1[J+3], D2[J+1], D2[J+2], D2[J+3], . . . .” taught by Lee to be stored and corrected with respect to previous and current frames, as taught by An, in order to provide an “organic light emitting display device, which can reduce power consumption more effectively by separately applying an automatic current limit to a first display region and a second display region that are divided through bending” (An, [0008]).
claim 2, Lee teaches the display device of claim 1, wherein the display panel (Lee, FIG. 12, [0109], “display panel 100”) is an out-foldable display panel (Lee, FIGS. 2A-2B, [0054], “display panel 100 may be embodied such that both inward fold and outward fold are possible”), and -43-wherein the intermediate display region (Lee, FIG. 12, [0114], the region corresponding to the “gradation image”; [0119], “gradation area GRA”) is a foldable region of (Lee, see, e.g., FIGS. 13A-13B) the out-foldable display panel (Lee, FIGS. 2A-2B, [0054], “display panel 100 may be embodied such that both inward fold and outward fold are possible”).
	As to claim 3, Lee teaches the display device of claim 2. wherein the display device (Lee, Abs., the “display device”) operates in the first 5partial driving mode (Lee, FIGS. 12-13, Examiner interprets the mode shown in FIGS. 12-13 as the 1st partial driving mode) when the out-foldable display panel (Lee, FIGS. 2A-2B, [0054], “display panel 100 may be embodied such that both inward fold and outward fold are possible”) is folded such that (Lee, FIGS. 13A-13B) the first display region (Lee, FIG. 12, [0110], “1st display area AA1”) is located at a front side (Lee, FIGS. 13A-13B) and the second display region (Lee, FIG. 12, [0110], “2nd display area AA2”) is located at a back side (Lee, FIGS. 13A-13B), and wherein the display device (Lee, Abs., the “display device”) operates in the second partial driving mode when the out-foldable display panel is folded such that the second display region is located at the front side and the first display region is located at the back side (Lee, see, e.g., FIGS. 2A-2B, [0054], “the outward fold means that the display panel is foldable such that the display area DA faces outward in a folded state”; it is within the scope of anticipation that “2nd display area AA2” may be chosen as the “display area DA” instead of “1st display area AA1” depending upon user’s arbitrary choice, and the working mechanism for driving the “2nd display area AA2” is the same as for that of the “1st display area AA1”).  
claim 4, Lee teaches the display device of claim 1, wherein the gradation image generator (Lee, FIGS. 12-14, [0085], “data drover 112”) generates the first gradation data (Lee, FIGS. 12-14, [0085], “may supply, to the second display area AA2, a data signal DS corresponding to black gradation and/or a data signal DS corresponding to a gradation image”) such that the first gradation data (Lee, FIGS. 12-14, [0085], “may supply, to the second display area AA2, a data signal DS corresponding to black gradation and/or a data signal DS corresponding to a gradation image”) continuously change from a gray value represented by the first edge information to a gray value represented by the second degradation information along a first 15direction from the first display region to the second display region (Lee, see FIGS. 12-14, [0089], “timing controller 113 may convert the image data DATA such that a gradation image that is gradually reduced in luminance in a direction away from the first display area AA1 is displayed on a partial region, adjacent to the first display area AA1, of the second display area AA2”), and wherein the gradation image generator (Lee, FIGS. 12-14, [0085], “data drover 112”) generates the second gradation data (Lee, FIGS. 12-14, [0088], “a gradation image is displayed on at least a partial region of an area (e.g., the second display area AA2) of the overall display area DA other than a valid display area (e.g., the first display area AA1) set to display a valid image”) such that the second gradation data continuously change from a gray value represented by the first degradation information to a gray value represented by the second edge information along the first direction (Lee, see FIGS. 12-14).  
	As to claim 5, Lee teaches the display device of claim 1, wherein the gradation image generator (Lee, FIGS. 12-14, [0085], “data drover 112” in association with “image converter 114”) calculates a first edge block gray value by calculating an at average of N consecutive gray values represented by the first edge information, where N is an integer greater than 1, calculates a second 
	5wherein the gradation image generator (Lee, FIGS. 12-14, [0085], “data drover 112” in association with “image converter 114”) calculates a first degradation block gray value by calculating an average of N consecutive gray values represented by the first degradation information, calculates a second edge block gray value by calculating an average of N consecutive gray values represented by the second edge information, and generates the second gradation data (Lee, FIGS. 12-14, [0127], “for example, a median value or an average value of the gradation values of the J-1-th and J-th vertical pixel columns VLJ-1 and VLJ may be used to generate the gradation data D1[J+1], D1[J+2], D1[J+3], D2[J+1], D2[J+2], D2[J+3], . . . .”; [0132], the invention is not limited thereto. In another exemplary embodiment, for example, gradation values of a plurality of horizontal pixel rows disposed on the first display area AA1 may be used to generate gradation data of the second display area AA2”) such that the second gradation data continuously change from the first degradation 10block gray value to the second edge block gray 
As to claim 6, it differs from claim 5 only in that it is the same display device of claim 1 but calculates a “weighted moving average of N consecutive gray values” instead of an “average of N consecutive gray values”.
	Given that Lee already teaches the concept of calculating the “average of N consecutive gray values” (Lee, FIGS. 12-14, [0127], “for example, a median value or an average value of the gradation values of the J-1-th and J-th vertical pixel columns VLJ-1 and VLJ may be used”), it would have been obvious to one of ordinary skill in the art to draw the inference that “weighted moving average” may be used instead of “average” because a “weighed average” is well known as a “type of average” to one of ordinary skill in the art.  See, e.g., “Average” on Wikipedia as of Feb. 25, 2021.  Examiner respectfully submits that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
	As to claim 7, Lee teaches the display device of claim 1, wherein the first edge region (Lee, FIGS. 12-14, the edge region of “1st display area AA1”) includes first M pixel lines, where M is see FIGS. 12-14), 
	wherein the edge information extractor (Lee, FIGS. 12-14, [0113], “image converter 114”) generates the first edge information by calculating an average of M gray levels represented by the first partial image data for the first M 10pixel lines (Lee, FIGS. 12-14, [0127], “for example, a median value or an average value of the gradation values of the J-1-th and J-th vertical pixel columns VLJ-1 and VLJ may be used to generate the gradation data D1[J+1], D1[J+2], D1[J+3], D2[J+1], D2[J+2], D2[J+3], . . . .”), and 
	wherein the edge information extractor (Lee, FIGS. 12-14, [0113], “image converter 114”) generates the second edge information by calculating an average of M gray levels represented by the second partial image data for the second M pixel lines (Lee, FIGS. 12-14, [0127], “for example, a median value or an average value of the gradation values of the J-1-th and J-th vertical pixel columns VLJ-1 and VLJ may be used to generate the gradation data D1[J+1], D1[J+2], D1[J+3], D2[J+1], D2[J+2], D2[J+3], . . . .”; [0132], the invention is not limited thereto. In another exemplary embodiment, for example, gradation values of a plurality of horizontal pixel rows disposed on the first display area AA1 may be used to generate gradation data of the second display area AA2”).
As to claim 8, it differs from claim 7 only in that it is the same display device of claim 1 but extracts a “maximum of M gray levels” instead of calculating an “average of M gray values”.
Given that Lee already teaches the concept of calculating the “median of N consecutive gray values” (Lee, FIGS. 12-14, [0127], “for example, a median value or an average value of the gradation values of the J-1-th and J-th vertical pixel columns VLJ-1 and VLJ may be used”), it would have been obvious to one of ordinary skill in the art to draw the inference that the In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
As to claim 11, An teaches the display device of claim 1, wherein each of the first degradation information and the second degradation information includes K accumulated gray values (An, [0070], “The memory unit 121d may store the first OPR OPR1(n) of the current frame and the second OPR OPR2(n) of the current frame, and concurrently (e.g., at the same time)”), where K is an integer greater than 0 and -47-wherein one of the K accumulated gray values of each of the first degradation information and the second degradation information (An, FIGS. 10-11, [0087], “correct video data DATA that corresponds to a third display region 210c, that is a boundary region between a first display region 210a and a second display region 210b, using a third corrected luminance value ACL-DY3 that is calculated according to the third OPR OPR3 to generate corrected video data DATA'”) is updated every L frames, where L is an integer greater than 0 (An, [0070], “provide the first OPR OPR1(n-1) of the previous frame and the second OPR OPR2(n-1) of the previous frame to the corrected luminance value calculation unit 121b”).  Examiner renders the same motivation as in claim 1.
	As to claim 14, Lee teaches the display device of claim 1, farther comprising: 
	a scan driver (Lee, FIG. 12, [0079], “scan driver 111”; [0124], “data driver 112 may include a plurality of sub-data drivers, e.g. first to third data drivers 112a, 112b, and 112c”) that includes first stages that sequentially transmit first scan signals to the first display region (Lee, FIG. 12, st display area AA1”) in response to a first scan start signal (Lee, FIGS. 12-14, [0104], e.g., “first data signals DS1 corresponding to the first image data DATA1 according to the first mode, and supply the first data signals DS1 to the first and second pixels P1 and P2 through the data lines D”), second stages that sequentially transmit -48-second scan signals (Lee, FIG. 12, [0127], “generate the gradation data D1[J+1], D1[J+2], D1[J+3], D2[J+1], D2[J+2], D2[J+3], . . . .”) to the intermediate display region (Lee, FIG. 12, [0114], the region corresponding to the “gradation image”; [0119], “gradation area GRA”) in response to a second scan start signal, and third stages that sequentially transmit third scan signals (Lee, FIG. 12, [0124], “generate a second data signal DS2 in response to the converted second image data DATA2' and the data control signal DCS, and output the second data signal DS2 to the display panel 100”) to the second display region (Lee, FIG. 12, [0110], “2nd display area AA2”) in response to a third scan start signal (Lee, FIGS. 12-14, [0125], “”).  
	As to claim 15, Lee teaches the display device of claim 1, further comprising: 
	a data driver (Lee, FIG. 12, [0079], “data driver 112”) that transmits data signals (Lee, FIG. 12, [0079], “data signal DS”) to the display panel (Lee, FIG. 12, [0109], “display panel 100”), 
	wherein, in the first partial driving mode, the data driver (Lee, FIG. 12, [0079], “data driver 112”) transmits the data signals (Lee, FIG. 12, [0079], “data signal DS”) that correspond to the first partial image data (Lee, see FIG. 12) to the first display region (Lee, FIG. 12, [0110], “1st display area AA1”) and the data signals (Lee, FIG. 12, [0079], “data signal DS”) that correspond to the first gradation data (Lee, see FIG. 12) to the intermediate display region (Lee, FIG. 12, [0114], the region corresponding to the “gradation image”; [0119], “gradation area GRA”) such that an image that 10corresponds to the first partial image data is displayed in the first display region see FIG. 12), and 
	wherein, in the second partial driving mode, the data driver transmits the data signals that correspond to the second partial image data to the second display region and the data signals 15that correspond to the second gradation data to the intermediate display region such that an image that corresponds to the second partial image data is displayed in the second display region and a second gradation image that corresponds to the second gradation data is displayed in the intermediate display region (Lee, see FIG. 12; [0132], the invention is not limited thereto. In another exemplary embodiment, for example, gradation values of a plurality of horizontal pixel rows disposed on the first display area AA1 may be used to generate gradation data of the second display area AA2”).  
	As to claim 17, it differs from claim 1 only in that it is the method of operating the display device of claim 1.  It recites the similar limitations as in claim 1, and Lee discloses them.  Please see claim 1 for detailed analysis.
	As to claims 18-19, they recite the similar limitations as in claims 4-5, respectively, and Lee discloses them.  Please see claims 4-5 for detailed analysis.
As to claim 20, it recites the similar limitations as in claim 6, and Lee teaches them.  Examiner renders the same motivation as in claim 6.  Please see claim 6 for detailed analysis.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0342192 A1) in view of Ikeda et al. (US 2015/0022561 A1).
	As to claim 16, Lee fails to explicitly teach the display device of claim 1, wherein, in a third partial driving mode in which the first display region and the second display region are driven, 
	However, Ikeda teaches the concept that, in a third partial driving mode in which the first display region (Ikea, FIG. 6A, “display portion 102a”) and the second display region (Ikea, FIG. 6A, “display portion 102b”) are driven (Ikeda, FIG. 6A, [0111], “note that FIGS. 6A and 6B are a top schematic view and a cross-sectional view, respectively, of the mode where the display portion 102 is unfolded (first mode)”), the gradation image generator (Ikeda, FIG. 6A, [0113], “gate driver 104g_2”) generates third gradation data for the intermediate display region (Ikeda, FIG. 6A, [0118], “light-emitting region 130 131 132”) based on the first edge information and the second edge information (Ikeda, FIG. 6A, [0118], “luminance at the boundary between the display portion 102a and the display portion 102b changes gradually by providing a light-emitting region whose luminance changes stepwise from luminance of the display portion 102a”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “gradation data D1[J+1], D1[J+2], D1[J+3], D2[J+1], D2[J+2], D2[J+3], . . . .” taught by Lee to be applied to all of the red, green and blue sub-pixels, as taught by Ikeda, in order to provide that “by displaying the region with gradation, the influence of deterioration can be made less visible” (Ikeda, [0120]).

Allowable Subject Matter
Claims 9-10 and 12-13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
claim 9, the closest known prior art, i.e., Lee et al. (US 2018/0342192 A1), An et al. (US 2015/0255016 A1), Ikeda et al. (US 2015/0022561 A1), Ikeda et al. (US 2018/0018914 A1) and Kawase et al. (US 2005/0285811 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the first edge region includes first M pixel lines, where M is an integer greater than 0, and the second edge region includes second M pixel lines, wherein the edge information extractor generates the first edge information by 5calculating a weighted average of M gray levels represented by the first partial image data for the first M pixel lines with a weight that decreases as a distance from the intermediate display region increases, and wherein the edge information extractor generates the second edge information by calculating a weighted average of M gray levels represented by the second partial image data for 10the second M pixel lines with a weight that decreases as a distance from the intermediate display region increases”.
As to claim 10, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the first degradation information is updated every L frames by calculating an average of accumulated gray values represented by the 15first degradation information and current gray values represented by current image data for the first edge region, where L is an integer greater than 0, and wherein the second degradation information is updated every L frames by calculating an average of accumulated gray values represented by the second degradation information and current gray values represented by current image data for the second edge region”.
As to claim 12, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the gradation image generator generates, in the first partial as the first gradation data, first red gradation data for the red sub-pixel, first green gradation data for the green sub-pixel and first blue gradation data for the blue sub-pixel, and generates, in the second partial driving mode, as the second gradation data with respect to eaeh of second red gradation data for the red sub-pixel, second green gradation data for the green sub-pixel and second blue gradation data for the blue sub-pixel”.
As to claim 13, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the gradation image generator generates, in the first partial driving mode, first red gradation data for the red sub-pixel, first green gradation data for the green sub pixel and first blue gradation data for the blue sub-pixel in a same pixel, wherein the first red gradation data, the first green gradation data, and the first blue gradation data represent the same gray value for, respectively the red sub-pixel, the green sub-pixel and the blue sub-pixel, and generates, in the second partial driving mode, the second gradation data that represents a second same gray value with respect to each of second red gradation data for the red sub-pixel, second green gradation data for the green sub-pixel and second blue gradation data for the blue sub-pixel in the same pixel wherein the second red gradation data the second green gradation data, and the second blue gradation data represent the same gray value for, respectively the red sub-pixel, the green sub-pixel and the blue sub-pixel”.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Kawase et al. (US 2005/0285811 A1) teaches the concept of a “degradation information storage that stores first degradation information for a first edge region within the first see FIGS. 7A-7B).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

Jun. 17, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***